Title: To Thomas Jefferson from Andrew Ellicott, 5 February 1801
From: Ellicott, Andrew
To: Jefferson, Thomas



Dear Sir
Philadelphia Feby. 5th. 1801

With this you will receive a Map of the western part of the State of New York which I am requested by my brothers who reside near Niagara to present to you,—it is all laid down from actual survey.—I have accompanied it with a small tract which I drew up while congress had the act for establishing a land office under consideration, and agreeably to which the surveys were directed to be made; but I have been informed that the plan has not been attended to in the  execution of the work.—The tract was drawn up at the request of our friend John Page, and it was but seven days after I began it, till each member of both houses was furnished with a printed copy. —This expedition will account for a few errors, the most material are corrected with a pen. As I suspect you will not have leisure to attend to the mathematical part, I have marked a few paragraphs at the beginning, and end of the work, by which you will see the propriety of the method proposed, or the necessity of a better one, if it can be had.
Ever since I heard of the burning of the treasury department, I have been alarmed on account of the maps, charts, and plans annexed to the report respecting our southern boundary, as I had not the privilege of taking copies, and they could not be replaced but by sending to Madrid.—The report by the third article of the late treaty between the U.S. and C.M. was “to become a part of the original compact, and be equally binding on both nations,” and therefore equally entitled to publicity; but I do not see that the President has taken notice of it in any of his messages to the two houses.—Neither do I find that publicity has been given to the account of the British taking our provision, (which was publick property,) tho the particulars respecting that unwarrantable business were drawn up by me at St. Mary’s last month was a year and received by Mr. Pickering more than one year ago.—On my return home I intended making that communication, together with an account of Mr. Bowles’s plans verbally to the President, tho perticularly detailed to Mr. Pickering in a lengthy communication dated at Appalachy October 9th. 1799 and received by him the December following, but Mr. Lee who then acted in the place of Mr. Pickering, and to whom I mentioned my desire of having the interview, told me, that he “did not see any thing, I could have to say to the President beyond the report,”—from that hint I declined pushing it any further.
The whole of my correspondence during my absence, both publick, and private, which makes three large volumes in manuscript, together with my journal, maps of rivers &c. have been open to the inspection of any man, or body of men almost ever since my return.
I should have been in the City of Washington some time ago, but on account of my pay being yet withheld I could not make it convenient.
A few weeks ago I handed to the Philosophical Society an easy, and expeditious method of calculating the equation for the change of the sun’s declination, when his equal Altitudes are used to regulate a Clock, or other time keeper,—it will appear in our next volume.

I have the honour to be with due respect, and sincere esteem your friend and Hbl. Servt.

Andw. Ellicott

